Results of the Swedish Presidency - Outcome of the European Council on 10 and 11 December 2009 (debate)
I would like to warmly welcome Prime Minister Reinfeldt, who has been with us for nearly half a year as President-in-Office. I would also like to welcome President Barroso.
The next item is the joint debate on:
the Council statement on the results of the Swedish Presidency;
the European Council report and Commission statement on the outcome of the European Council on 10 and 11 December 2009.
President-in-Office of the Council. - Mr President, I am grateful for this opportunity to address the European Parliament once again and at such a crucial time.
As we speak, representatives from 193 countries are gathered in a conference centre in Copenhagen, talking, arguing, negotiating and trying to meet the expectations of millions of people around the world. In just two days, the UN climate conference will be over. Soon we will be looking back at a meeting that was crucial, not only for the EU but for the world; a meeting that was decisive for those who cannot grow their crops because of a lack of water, decisive for those who have lost their homes in tornadoes or floods, and decisive for those who are vainly building walls against a sea level that rises every year.
We know what is at risk, so why is it then so difficult to act? Is it because we fear any change of our way of life? Still, we know that if we keep on using the world's resources the way we do, our current way of life will no longer be an option and we will face even more drastic changes. We have much greater things than our everyday comfort to fear.
The fight against climate change has been at the top of the agenda throughout the Swedish Presidency, at all our European Council meetings and in all our summits with the Union's major partners. As you probably know, we adopted a comprehensive mandate at our October European Council to keep the EU's leading position in the climate negotiations. We agreed on a long-term goal for emissions reductions of 80-95% by 2050 and we renewed our offer to reduce emissions - 30%, provided that others make comparable efforts. We agreed on emission reductions for international transport and, despite resistance from some corners, we put figures on the global financial need in developing countries to fight climate change. Last week - after weeks of bilateral consultations - we took yet another step: a collectively put-together financial package earmarked for the 'fast start' of climate action in developing countries, offering EUR 7.2 billion for the coming three years.
I know that this is not enough. Therefore I must say that, while I am satisfied that the European Council could agree to this step, the time is now ripe for other developed countries to join us.
So, what do we need to do in Copenhagen? We need binding commitments to reduce greenhouse gas emissions, not just from the developed countries, but also from developing countries, to ensure that global warming keeps below the 2 °C target that science tells us is necessary.
I have sat down with the Indian and Chinese leadership. I know what they say about this. Why should they agree to develop clean and green, when we have polluted the world for decades? That is one way of looking at it, but the problem is this: the developed world cannot solve the problem alone. Emissions from the developing world are already starting to exceed those from the developed world. That is why we must work together to solve the problem. From our side, we can compensate for years of irresponsible behaviour. We can help finance climate action in the developing world. The European Union took its responsibility last week. It is not the form that matters in Copenhagen but the substance. We can be satisfied if we get a deal on emissions reductions and on financing, and a commitment to start immediate action and, more importantly, we can start fighting climate change.
Last year, we were suddenly faced with the most serious financial crisis since the 1930s. The ground was literally shaking under our feet. Suddenly it became clear to us how interlinked the financial markets were and how interdependent we all were in finding a common response. In the course of only a few months, governments in the EU adopted extraordinary support measures. It was a fast and impressive response but it came with a price. Our aggregated deficit in public finances now amounts to almost 7% of GDP - over three times more than last year. Twenty Member States are experiencing excessive deficit procedures. So the follow-up to the economic and financial crisis has, quite naturally, been another main priority throughout this autumn.
Let me briefly touch on what we have done. At the end of October, we agreed on a fiscal exit strategy, and at last week's European Council, we agreed on principles for exiting from financial support schemes. In addition, we agreed on a fundamentally new structure for financial supervision in Europe. When financial flows are international, supervision can no longer be national. Now it is up to the European Parliament to agree to the final steps.
It was also clear to us that the 'bonus culture' could not continue in the way in which people had become used to. I am pleased that the EU managed to convince the G20 to agree on far-reaching changes to this policy. The new rules will reinforce the need for a link between result and reward.
The economic and financial crisis hit us hard but we have shown the ability to act and we have strengthened our resistance. Once we have secured our recovery, the EU will stand stronger, thanks to the measures we have adopted.
The Swedish Presidency took place during a period of institutional change. When we took over on 1 July, this Parliament was newly elected. We had not yet appointed a President of the European Commission. The outcome of the then pending Irish referendum was uncertain. It was not clear whether the Treaty of Lisbon would be ratified by all Member States. It was not even clear whether it could enter into force during the Swedish Presidency.
Then the drama unravelled. In close consultation with this Parliament, José Manuel Barroso was appointed President of the European Commission for a second term. The Presidency now had a stable counterpart in the Commission to work with. The outcome of the Irish referendum was a victory for Ireland. It was a victory for European cooperation. It brought us one step closer to the Treaty of Lisbon.
But then the unexpected happened. At a late stage, the Czech President came with new conditions before he would sign. We had to handle these requests in a way that did not trigger similar conditions from other Member States and we managed to do this at the European Council in October. A few days later, the Czech President signed. Immediately after the signature, I started to consult my colleagues again. We had to agree on high-ranking positions - on the President of the European Council, and to nominate the High Representative. I am not exaggerating when I say it was a relief when all preparations were finalised on 1 December. The Treaty of Lisbon could finally enter into force.
Now, the European Union will be more efficient. It will have better tools to fight climate change and influence the global economic agenda. The new President of the European Council will ensure continuity. The High Representative will assure coordination in our external relations. We will have a more democratic Union with the greater involvement of the European Parliament and of our national parliaments. A new era for the European Union has begun.
When I stood here before you on 15 July, we were still in the throes of the financial and economic crisis. There was uncertainty on the transition of the new treaty. We did not know whether we would manage to unite ourselves and encourage others on the not so long - but very winding - road to Copenhagen.
With the European Council meeting last week, the Swedish Presidency has delivered on all five of its priorities: a strong EU mandate for climate change; follow-up of the economic and financial crisis; the EU Baltic Sea Strategy; the Stockholm Programme for justice and home affairs; reinforcing the EU as a global actor, including enlargement, and a new external action service. As I said, with the Treaty of Lisbon in place, a new era has begun in the European Union.
I would like to end by thanking all of you. The Presidency needed the help of the European Parliament in tackling the challenges we were facing. Thank you for giving us that help.
I would also like to thank the Commission, and especially José Manuel Barroso. I have probably spent more than a healthy amount of time with José Manuel this autumn. He has been a tremendous support to me and to the Swedish Presidency.
Finally, I would like to thank the Member States for their will to put aside differences and start compromising - with the best for Europe at heart - to find solutions that are not only of benefit to them, but to Europe as a whole. This unity is our strength.
President of the Commission. - Mr President, Prime Minister, during the past six months, we have seen a new treaty come into force, ending almost a decade of debate and opening the door to new opportunities for this new, enlarged European Union we have today. We have seen the first evidence that decisive action taken to stabilise the European economy in the face of crisis is bearing some results. And as we enter the end game in Copenhagen, we can be clear that the European Union has been working hard to maintain the momentum it has championed towards decisive global action on climate change.
I would therefore like to pay a very sincere tribute to Prime Minister Fredrik Reinfeldt and all the team of the Swedish Presidency for a highly successful presidency. It is particularly important that the Swedish Presidency has been so effective in ensuring the completion of the ratification process of the Lisbon Treaty, managing the transition to this new treaty while achieving all the other objectives. We have seen the appointment of the first President of the European Council and of the first High Representative, the Vice-President of the Commission, by the European Council. And let us not forget - because it was a very important moment for this Parliament, following the unanimous designation by the European Council - we have seen the election by this Parliament of the President of the next Commission with a qualified majority.
Last week's European Council was the first time that it has met as a fully fledged institution. It was also the first time that the new High Representative and Vice-President of the Commission, Catherine Ashton, has attended. The new President of the European Council will be fully functioning by 1 January 2010 and has presented his ideas on how to organise the European Council in the future. I very much welcome all the proposals to give the European Council more consistency and more continuity in its work. I also welcome the ideas of having more political, frank discussions and short and punchy conclusions.
There were many other issues that were the object of the European Council. I would like to highlight just some, not forgetting one very important one, the definition of the Baltic Strategy, which can be a model for other regional cooperation inside the European Union and with some of our partners.
On the economy, we are keeping the right balance between maintaining the stimulus and preparing our exit strategies. I presented the scene for our European 2020 Strategy. I hope the European Council will focus on the discussion of this very important agenda for the future of Europe, namely through discussions in the next meetings, in the formal European Council in February and in the spring European Council. I would like to reiterate here my offer to come to this plenary so that Parliament can organise a specific debate on this very important issue. I think it is extremely important that there is full ownership by the European Parliament and, on the side of the Council, by the European Council, of this European Union 2020 Strategy, which is where our future will be played.
On the Stockholm Programme, the Commission's proposals have now been translated into an agreed approach for the next five years. I know that many in this Parliament share our determination to use this springboard to seize the opportunities of the Lisbon Treaty for a step change in European action on freedom, security and justice. That was one of the major reasons why I decided to reorganise the portfolios of the next College in this area. It is going to be one of the most important areas of the European Union's work in the next five years.
The European Council had a particular significance for climate change. In the past few years, the European Union has developed a consistent and ambitious approach on climate change. I am very proud that the Commission has been the initiator of this very ambitious agenda. The impact of reduced emissions may only be felt in several decades' time, but we are already taking concrete steps, giving our targets the force of law.
Let us be frank about this. Some of our partners are announcing their intentions by press statements; but we have announced our intentions by law, law that is already agreed by all the Member States. The developed world must act, but it must also help the developing world to decouple growth and emissions. I think that it is right that the European Council last week centred on how we can put this global leadership at the service of an ambitious deal at Copenhagen: by promising help to developing countries not in some distant future but already next year; by making clear that the deal must be comprehensive and must have the verification mechanisms to make it stick; by maintaining our readiness to up our targets, but only if others put ambitious commitments on the table as well.
I think the European Council achieved very important results, namely on two matters. First, on finance, the Council was able successfully to put together a fast-start finance package, bigger than expected and, critically, with every Member State involved. Of course, some have said that this is not enough coming from the European Union, but EUR 7.2 billion, more than USD 10 billion in the current circumstances, and for three years, is a very serious commitment. I hope the money is now guaranteed, not just an aspiration. It is now for others to match it. The European Council also reiterated its commitment for medium-term financing, to ensure it gives the fair contribution that is necessary for 2020.
Second, action on climate has sometimes been a divisive point for the European Council. However, the atmosphere this time was different. There was a strong shared sense that everyone has an interest in the European Union pulling its weight. We should now be getting the benefits from the investment we have made as the pioneers in this agenda.
What I did find generally encouraging was recognition that the European Union has to stand together. Let us hope that this determination holds firm under the pressures of the next two or three days.
What can we expect over the next few days? Prime Minister Rasmussen of Denmark will probably put forward a text today - but with a lot of the key numbers still left blank. The leaders' task will be to move this forward to a deal. This is why I am going to Copenhagen immediately after this debate. Together with Prime Minister Reinfeldt, we will do our best for the European Union to lead this debate.
We know that the atmosphere at the moment is not easy at Copenhagen. We also know that this is part of the usual rhythm of a top negotiation. However, the arrival of so many Heads of State or Government will be a powerful driver to reach a deal. If that deal includes real commitment to cut emissions from both developed and developing countries; a clear commitment on financing to make this happen; and an agreement on how this is to be applied and verified - if this agreement includes the different elements of the Bali road map and can be seen to be in the right ball park to respect the 2 °C limit, then I think we will say rightly that it will be a major achievement. We are not there yet, but I believe it is possible to reach that agreement.
The next few days will show whether the ambitions we have discussed in this Parliament so often are going to be realised, but I sense already that there is a compelling need for change and that we need to make this success in Copenhagen. There is a huge amount at stake. There is, of course, a balance to be found, but there is also a sense that today's generation knows that there is a challenge which cannot be avoided. I believe last week's European Council left the European Union ready to meet the challenge. I hope that with European leadership, we will achieve success at Copenhagen.
Mr President, Mr Barroso, Mr Reinfeldt, ladies and gentlemen, the Group of the European People's Party (Christian Democrats) identifies with the way in which you, Mr Reinfeldt, have managed the rotating presidency, in accordance with the Treaty of Nice. It also identifies with the latest proposals by the European Council, whether on climate change, the crisis or the creation of a Europe of security, of a Europe that protects.
Indeed, my group supports the honest and responsible management of European affairs, which has been the hallmark of the Swedish Presidency. Honest management, because, at a time when so many of our friends, neighbours and relatives are being hit by the crisis because they have lost their jobs or their jobs are still under threat, Europe has not made false promises to them. It is building the future, our future, by making sure that businesses once again have the means to create, to innovate and thus to create jobs.
Responsible management, because, on climate change, on security, but also on employment and the economy, Europe is implementing the social market economy model. It is organising the timetable, the arrangements for a concerted, gradual but also difficult exit from the crisis. It is cleaning up the disastrous practices that we have seen on the financial markets over the past few decades. It is supporting SMEs and strengthening social cohesion, without which nothing lasting can be achieved.
Let us be careful, however, not to repeat the mistakes of the Lisbon Strategy which, by setting unrealistic goals, has been more disappointing than anything else. Let us be careful to ensure that the new economic strategy, dubbed 'European Union 2020', does not become yet another complicated beast. Mr Reinfeldt, Mr Barroso, on climate change, too, Europe is showing a sense of responsibility. With its decision to release EUR 2.4 billion in aid each year for three years, Europe is setting an example by providing a third of the international aid earmarked for the poorest countries.
I now expect our partners to do the same. From Copenhagen I expect balanced commitments, short- and medium-term commitments, and verifiable commitments, together with financial penalties in the event of non-compliance. In other words, I expect Copenhagen not to mislead Europe.
To conclude, the PPE Group supports the Council's guidelines on security under the new Stockholm Programme. Our fellow citizens want more security, but also respect for public freedoms. They want to be protected in their daily lives, they want to know what they are eating and what they are consuming but, at the same time, they expect - and this is only natural - to live in a fairer society that is more respectful of others. This is precisely the kind of Europe that we, the PPE Group, defend and promote.
Ladies and gentlemen, now that the acute crises and the institutional ups and downs are over, the time has come to take big decisions, and our margin for error is small. In a few days' time, we will see whether Europe's courageous stand on climate change has paid off. We will see whether the United States, China and the others are simply playing for time or whether they want to qualify for the final to become the world's responsible stakeholders.
I wish to thank the Swedish Presidency for its efforts and, above all, now that Christmas is here, Mr Reinfeldt. You have worked hard over the last six months; it was not easy, as we all know. I also wish the best of luck to Mr Van Rompuy, who will take over for two and a half years, and I ask the Council not to forget that, from now on, the Council and Parliament are playing in the same league under somewhat more transparent circumstances.
Mr President, ladies and gentlemen, the concept of transition has been mentioned several times today and I believe that it an appropriate term to describe the Swedish Presidency. It was a presidency of transition from one treaty, the Treaty of Nice, which had proved to be totally impracticable, to the Treaty of Lisbon, which is overloaded with expectations, not all of which, in my opinion, can be met, as the Treaty of Lisbon cannot be the end of institutional development in Europe. In this regard, we must be careful not to expect the Treaty of Lisbon to fulfil all of our wishes for all solutions to all of the problems of the world, because we can see how difficult it is to work with the Treaty of Lisbon by all the points of order that have been raised.
I would like to begin with the institutional problems that this treaty has created. We still have the Swedish Prime Minister here today. Who will represent the Council Presidency next time? Mr Van Rompuy, the rotating Council Presidency, then the President of the Commission, then Baroness Ashton - if they all speak then at least, for the first time, for the first four speeches we will not have this permanent PPE conference, and we will then have Baroness Ashton and hence a proper socialist, who will stir things up. That is definitely one benefit.
(Heckling)
Of course, I do not know whether it will be Mr Van Rompuy or Mr Zapatero who will attend, but thank you, Mr Langen. If you already know that it is Mr Zapatero who will attend, you have made a useful contribution for once. Thank you very much.
The Swedish Presidency was a presidency of transition, but also a presidency that once again had to experience Mrs Merkel and Mr Sarkozy playing their cards very close to their chests to the very end, letting the current Presidency run its course - while the public said 'it does not know what is going on, it cannot do anything' - and has to pay the price for their tactical game. That has been the fate of Mr Reinfeldt over the last few months. Thank goodness, that has now come to an end. That is the progress we have made with the Treaty of Lisbon: a bit more transparency in our institutional structures. And surely something else, too: the enhancement of the power of the European Parliament. However, more power for the European Parliament also means that the other institutions will have to deal with Parliament. For the President of the European Council, this means that he will have to coordinate decisions that he wishes to prepare in the Council - legislative decisions at least - with Parliament. He would be wise not to view the President of the European Parliament as a spectator at the Council meetings, but as the representative of an institution that has been given greater power. That is what I expect from Mr Van Rompuy, for example.
The Council, and the Commission, too, would be well advised to try to seek a majority in Parliament, on the basis of this new treaty, that will also be able to meet the social, environmental and finance policy challenges that they themselves formulate in their programmes because, for legislation, they ultimately need a qualified majority in this Parliament if they want to push through their initiatives. Therefore, the Commission would be well advised to seek a majority throughout the whole breadth of Parliament, which is perhaps something that does not go well with the fact that Members of the Commission are deputy leaders of European parties and are therefore evidence of the one-sidedness of certain political trends. That is something, Mr Barroso, that you need to think very seriously about.
The Swedish Presidency has put in a lot of effort. I will gladly admit that here. However, ultimately - and this is not your fault, Mr Reinfeldt, but the fault of the system - it has had no influence on the big decisions, including those that are currently being made in Copenhagen, because a single rotating presidency cannot influence very much at all, it can only coordinate, and there is a difference between coordinating and influencing. Influencing the supervision of the financial markets, climate change, the efforts for economic recovery - these are things that only Europe as a whole can do, with its institutions in collaboration. I therefore believe that the Treaty of Lisbon represents progress. The fact that the Swedish Presidency ultimately put it in place seems to me to have been the big success of this transition Presidency.
Mr President, firstly, I will not be talking this morning about institutional matters, as others before me have done. We will certainly have time to discuss these matters, since the Council is apparently going to implement a protocol that requires an intergovernmental conference. We must think about whether or not we want a conference. I believe that we in the European Parliament will nonetheless have a few ideas on this subject to ensure that we make progress with European democracy and that we compensate for the lack of transparency and democracy in the cooptations being proposed.
That being said, I should especially like to thank the Presidency, Prime Minister Reinfeldt and Mrs Malmström for the excellent relations they have maintained with Parliament and for their fine management of what were, after all, very difficult issues - I am, of course, talking about the ratification of the Treaty of Lisbon. We even had to overcome the 'Klaus obstacle'; from now on, we will talk about the Klaus obstacle and the excellent way in which the Swedish Presidency solved that problem.
Secondly, I believe that the other most important element is the Stockholm Programme, which has been adopted and which now needs to be implemented. However, for you, Mr Reinfeldt, the Presidency does not end here of course, since there is still the Copenhagen Summit, where you must gain some ground.
I would like to send out, today, before this House, an optimistic and purposeful message, which somewhat contradicts what we read in today's press. Today's press is characterised by pessimism: will an agreement be reached or not? I believe that an agreement is possible because serious partners are out there, and we must try to find and motivate them.
The fact that President Obama and the Chinese Prime Minister are arriving tomorrow and the day after tomorrow testifies to their will to reach an agreement. I believe that we must follow a strategy. Which one, though, ladies and gentlemen? I believe that we must follow a strategy whereby we try to establish three-way cooperation between the United States, China and Europe.
If, in the next two days, these three reach an initial agreement, then we will have a serious basis on which to convince the others - India, Brazil and the other countries - to join in this effort. I therefore call for a proactive approach. The most important thing is to strive for this three-way alliance, which is necessary in order to reach an agreement, and to propose, from the outset, a 30% reduction in emissions. A sense of purpose must be shown in this proposal.
In my view, we must let ourselves be guided, in this final phase of the negotiations, in Copenhagen, by Hegel, who said that it is not the impossible that drives one to despair, but what was possible but was not achieved. I believe that, with the Swedish Presidency's persistence, we will achieve success at the Copenhagen Summit.
on behalf of the Verts/ALE Group. - (DE) Mr President, Mr Barroso, Mr Reinfeldt, after having spent four days in Copenhagen, I find it extremely difficult to listen to the words 'leading role of the European Union'. Leadership - and I learnt this back in nursery school - is primarily achieved by setting a good example. I would now like to ask you, Mr Reinfeldt and Mr Barroso, whether you actually believe that, with a strategy based on lies, self-deception and large-scale international deception, we can achieve a leading role in an international process such as that in Copenhagen.
You should know, Mr Reinfeldt - and Mr Barroso certainly knows this because he has been involved long enough - that the two-degree goal is a 'mission impossible' if the Europeans stick with the offers that they have so far brought to the table. The reduction target is inadequate. At the same time, we Europeans have opened all the back doors in order to avoid a reduction policy at home. There are no limits to off-setting any more. Hot air has become the order of the day not only for Poland, but for Sweden, too. The inclusion of forests, which you and your government in particular have been promoting, Mr Reinfeldt, is another contribution from Europe to avoiding having an active reduction policy.
It has been assessed by many experts in Copenhagen that what you, yourselves, have so far proposed as being the best we can do would not result in emissions in Europe falling by 2020, but rising. So, Mr Reinfeldt, please explain how we are to achieve the two-degree target if you stick to what has so far been offered.
To make matters worse, a German newspaper, the Financial Times, announced today that you have given up on the 30% target for 2020 and now want to offer this for 2025 instead. If you really want to promote this process, I would ask you, as a matter of urgency, to take back what has been published in the newspaper today as the European line.
I will say one last thing to finish. There will be thousands of official observers standing outside the doors of the Bella Centre over the next few days - even though they have accreditation for the conference. These are people who have been working extremely hard for climate policy for years, some of them for decades. Please ensure that, because these people are suddenly no longer able to be involved, they do not end up in cages or having to sit for hours with their hands bound on the frozen ground.
There are a lot of leading roles to lose in Copenhagen. However, the way in which the rule of law in the EU is presented there - I do not care for disruptive crowds, not one bit - and the disproportionate treatment of the peaceful demonstrators - Cecilia Malmström is, of course, an expert in law - is also something that you really ought to explain in Copenhagen.
Mr President, it is a pity you only spoke about keeping to time just before my speech. I will try to observe the time limit.
Mr Reinfeldt, you do, of course, deserve our thanks. As has been said, the Swedish Presidency came at a difficult period of transition and turbulence associated with adoption of the Treaty of Lisbon. That is behind us now, but the presidency also came at a time of economic crisis. I would like to begin my speech, which is not going to be all complimentary, by thanking you that the Swedish Presidency avoided the temptation of populism, so easy to fall into, in these difficult times of crisis.
Mr Reinfeldt, you have proved there are no easy answers to difficult questions. The Swedish Presidency has shown that in times of crisis, the European Union is able to look for good and non-populist solutions which can help not only Europe, but the whole world, to get out of this difficult situation. I would like to thank you very sincerely for doing that difficult work, for your respect for the Member States, and also for the respect you have shown for the European Parliament. It was a difficult time, and I think you have passed the exam here. You will be able to end your mission in two weeks' time with complete satisfaction.
I think it was not without reason that in your speech, you did not mention foreign policy. Unfortunately, I am forced, here, to say some severe words. I think that in the field of foreign policy, particularly in two areas, the Swedish Presidency and the last six months cannot be accounted successful.
Firstly, what I think was a completely unnecessary crisis related to the unfortunate article about Israeli soldiers in a Swedish newspaper, and the whole unnecessary aggravation of relations between the Swedish Presidency and Israel cast a shadow over the last six months. I want to say it was wrong that the presidency did not unequivocally condemn the article in the Swedish paper. I and my entire group think Israeli soldiers are not only defending Israel, but the whole of our civilisation. I think the last six months have been lacking in unequivocal support for our main ally in the Middle East, Israel. Evidence of this is the outcome of the last European Council concerning the Middle East, which, although it is, in my opinion, better than what was proposed, does not give us a leading role in the Middle East. The European Union should be leading the peace process, and should be the main force striving for peace in the Middle East. If we want to play this role, we must overcome our own differences. We cannot adopt unilateral pro-Palestinian positions. The last six months of foreign policy have, unfortunately, not put a stop to this.
We spoke about this yesterday during the debate on Georgia. I think that rising Russian imperialism is one of the European Union's most serious problems. It is dangerous not only for Russia's neighbours, but for the entire European Union. Nevertheless, I would like to thank you, Mr Reinfeldt, for your leadership and for the Swedish leadership of the European Union. The role of Parliament is to draw attention to that which is not always, in our opinion, the best. I think that, on balance, in spite of the negative comments I have made, the Swedish Presidency has been a positive one.
(The speaker agreed to take a blue card question under Rule 149(8))
(HU) I would like to ask Mr Kamiński whether he considers the actions carried out by Israeli soldiers in Gaza as part of the fight for human civilisation. It is you who is biased, because anyone who wants peace in this region should primarily stand up, in accordance with the UN resolutions, for the Palestinians' right to an independent state. You are the one unfairly calling Sweden to account for a stance which it adopted.
I think Israel is the only democracy in the Middle East. The state of Israel is a shining example to the countries of the Middle East in the area of democracy. War is, of course, a difficult thing, which always brings painful consequences. This is why we are for peace. In my opinion, our role is to support the peace process in the Middle East and to oppose terrorism resolutely.
Mr President, my colleague, Mrs Svensson, will speak on the subject of the Swedish Presidency. I would like to highlight two points from the conclusions of the first summit following the entry into force of the Treaty of Lisbon. Firstly, I regret the fact that the European Council did not communicate any clear messages with regard to the future strategy of the EU. On the contrary, it fell into line with the old Commission, which wanted to hold on to the basic principles of the failed Lisbon strategy.
However, even though it has been acknowledged that a new political approach is needed, where is it? I have not seen it. With the new Commission, the new Parliament and the President of the European Council, however, there would now be a chance to start a totally new debate. Of course, there is the new treaty and the still to be implemented opportunity for the citizens initiative, too.
Our starting point is clear: our priority, above all others, in particular, above the interests of profits, must remain the social and environmental concerns of the people. That needs to become the new basic principle of the European Union's strategies and legislation, as only then will the citizens perceive the EU as representing progress in the long term.
My second point is that we on the Left in the European Parliament welcome the fact that the Council is finally fulfilling the request for a capital transfer tax. In yesterday's debate, we were pleased to hear Mr Barroso promise that the new Commission under his leadership would table the relevant proposals in the near future. We will continue to bring this subject up and we remain of the opinion that the European Union can and must take the first step in cases of doubt. Waiting for someone else at a global level to take this role away from us is not something we can continue to do.
Mr President, ladies and gentlemen, on the subject of the financial crisis, it certainly cannot be argued that the Swedish Presidency has behaved logically and adopted a clear-sighted and clear-cut stance.
Why did you lack the courage to give the names and surnames of those responsible for the financial crisis, clearly stating measures to clip the wings of speculation, or spell out to European citizens that our banks and our financial institutions are still peddling many of the financial products subject to speculation, and polluting our market?
Why did you not offer a clear gesture of support to the real economy, which is represented above all by the archipelago of small and medium-sized enterprises, by the world of production, by the healthy world of our European economy, to which, I repeat, it is and always will be necessary to offer signs of encouragement and of true support?
Perhaps the most significant challenge that the Swedish Presidency had to face concerned freedom, security and justice, and that also applies to implementation of the Stockholm Programme. What conclusion can be drawn from this? I believe that this Presidency has not taken sufficient action against illegal immigration, and that the action it has taken has been extremely ineffective. The Presidency has not been active in opposing illegal immigration even with regard to integration projects and dealing with the problem of refugees.
It appears that Europe has spoken out feebly, not merely in general about foreign policy - and I am fully in agreement with those who have objected to this - but also on this specific topic. Europe has apparently lacked authority on such a key subject as immigration, however you look at it; whether from the viewpoint of people like me who are very concerned about illegal immigration, or from the perspective of those who are more concerned with implementing integration policies.
We have high hopes that the new Spanish Presidency will implement the ideas that have already been disclosed in some influential statements, which argue that Europe must not think of immigration as a problem exclusive to countries bordering the Mediterranean.
This is evidently a problem that concerns all of Europe, but there is one point on which the government of my country expressed a clear request, which was nonetheless disregarded. It suggested adopting a serious Europe-wide strategy to fight the legacy of organised crime; a strategy that has yielded exceptional results in Italy. This legacy is present throughout Europe: the Mafia, the organised Mafias have invaded all of Europe, infiltrating the real economy and particularly the financial economy.
We are still awaiting a clear signal that we will see the introduction of a European legal system against this type of organised crime, which is so very powerful in several countries - if not in all the countries of the European Union. Since this type of crime can operate too freely, it has taken advantage of our freedoms, moving as it pleases between financial marketplaces, tax havens and markets dealing in property and other assets. It is precisely on this point that we could have done with a much greater degree of clarity, a more clear-cut line of action by the Swedish Presidency. We accuse the Swedish Presidency openly.
And then we come to the statements of certain representatives of this Presidency on another important and symbolic question, that of the Swiss referendum on minarets. The Swedish Foreign Ministry defined a 'no' to the building of minarets as the 'expression of a prejudice'. It went even further, claiming that Berne's very decision to hold a referendum on a matter like this was questionable. So here we have a question that lies outside the scope of the referendum, and that is the question of whether or not to hold a referendum.
How can the European Union lawmakers bring themselves to reproach a small country that has always been democratic, ever since the Middle Ages? Should it really be us, the slaves of a bureaucracy elected by nobody, teaching the Swiss people about democracy? Should we be the ones to deny them the right to hold a referendum on an important question, on which everyone is entitled to their own opinion?
On the contrary, the European Union should learn from Swiss democracy how to tackle the most sensitive problems, by giving a voice to the people, the people, the people, not the bureaucracies, the lobbies and the banks of this European superpower, which always makes decisions about citizens' lives without consulting them!
(SV) Mr President, I am glad that the spineless, cowardly Swedish Presidency is over.
(NL) Thankfully, this weak Swedish Presidency has come to an end, as not much good has come out of Sweden. There has been no tough line on Turkey, which continues to occupy Cyprus illegally. Sweden has left Israel in the lurch, and its proposal to divide Jerusalem illustrates its naivety about the objectionable, barbarous ideology that is Islam. Sweden would have done better to strongly support the holding of European referendums in all Member States, as Switzerland did on the minaret ban. That is what the European public wants.
The travelling circus between Brussels and Strasbourg has not even made it onto the agenda, Mr Reinfeldt. We did ask you for this, but obviously you did not dare comply, no doubt scared off by France. Then you go squandering money on climate policy in Copenhagen even though climate change is not a scientific certainty.
The Netherlands pays out a large amount of money. Its net contribution per capita is still two to three times that of other rich countries. This situation must be rectified as soon as possible. We hope that the next presidency will show more courage.
Mr President, I have noticed that you have given almost one minute more speaking time to some of our colleagues. I would like to remind you that we from small countries, as newly elected Members, have only one strict minute for 'catch the eye', and this time has been taken away from our opportunity to express our views. Please respect us as well.
President-in-Office of the Council. - Mr President, I have two brief remarks to make. Firstly I would like to thank Members for their kind words - also other words, but mainly kind words and kind comments. We now have a new European Union based on the Lisbon Treaty, and I could say, being involved in the rotating presidency, that, to make this Europe work for the future, it will be a combination of taking responsibility on the part of Member States, the Commission and this Parliament. It will be very difficult, without full responsibility taken by all these parties, to get this work on track.
Just a few comments on trying to coordinate 27 Member States. That takes time, but, without doing that, we get a situation where this European Union is managed by just a few or by someone else. We have taken that time. I know how much time you need to make this coordination, and I think that will be obvious also for Herman Van Rompuy and also the still ongoing rotating presidency.
My second comment concerns Copenhagen. I frequently hear this: Europe is not leading, and in my country the opposition says that Sweden is not leading: it is the will to bash on ourselves. Then show me who the leader is. I would like to know that, because it would be perfect to see that leader and to follow their initiatives. I have not seen that yet. We are committing ourselves to reductions, legally based, earlier on the table, with concrete financing that I have not seen from other parts of the developing world.
Also, when it comes to Copenhagen, I think it is very important to remember that we need to keep the 2 °C target. I am not sure that we will be able to deliver that. I know that Europe has done its part and is ready to move to 30%, but we cannot solve the problem alone. We only stand for 13% of global emissions. If this is to be a global answer, it must be a global response, and then we also need the other major emitters to make bigger commitments.
A few words on Sweden, since that was mentioned. I think it is very important, after making these kinds of commitments - whether it is Kyoto or now an agreement in Copenhagen - to go home and do your job. We updated just yesterday the reduction of emissions that has been done in Sweden since 1990. We are now down to -12%. We are following how this is internationally respected, the way it is presented. We could always say that that is the wrong way of dealing with it, but that is the global agreement the world has. Concerning that, we have presented these kinds of figures.
Of course, it is troublesome that some other countries are going in the other direction, and they are getting criticised for that. So it is not just striking a deal: it is also about making the changes in your economy using emission trading and other means to get the change in place. That is also an area where you see a lot of European countries acting in a way that is lacking in other parts of the world.
President of the Commission. - Mr President, just two remarks: the first on Copenhagen, and the other on the successful Swedish Presidency. First of all, regarding Copenhagen, I am also very surprised when I see many European colleagues with a self-defeating rhetoric. In fact, if there is a field where we can be proud of the leadership role of the European Union, it is precisely on climate change. Show me one relevant player or a group of countries that have committed as far as we have been committing ourselves.
As I said earlier, some others have announced their intentions through press statements. The European Union has announced its intentions through legislation which is already binding: legislation which originated from the European Commission, which received the support of the European Council and of this Parliament, and - unilaterally and unconditionally - the European Union has already put the reduction of greenhouse gases at 20% by 2020. No other player has done anything comparable so far. So let us ask others to do something similar to our effort.
(Applause)
Is this enough to reach the 2 °C? No, it is not enough. That is why we are telling others that we can negotiate with each other. Politicians and diplomats can negotiate, but we cannot negotiate with science; we cannot negotiate with physics. So let us have a global deal which allows us to reach an agreement compatible with what science tells us. That cannot be done only by Europe, because Europe is responsible for about 14% of global emissions, and the trend is to go down in relevant terms. So, even if Europe, tomorrow, stops completely its greenhouse gas emissions, it will not solve the problem.
So we need Americans on board, we need Chinese on board, we need Indians on board. During these six months, together with Prime Minister Reinfeldt, we spoke with Obama; we spoke with Hu and Wen; we spoke with Singh; we spoke with Medvedev; we spoke with Lola. And I can say that, in all those meetings, we were the ones asking them to come with more important offers.
This is what we are now doing at Copenhagen - not to forget - because sometimes people tend to forget - that it is not just a game between those players but also with developing countries: the poorest, most vulnerable, the African countries. We also spoke with Meles Zenawi of Ethiopia and others. That is why the European Union was the first to put some money on the table.
So let us be honest with each other. We can always have more ambition, and the European Union has been showing its ambition. But let us ask also for more ambition from others, because only with this ambition can we have a deal which is compatible with our ambition. It is a global problem and we need a global solution.
Finally, let me say a word to Prime Minister Reinfeldt and the Swedish Presidency. This is the last time we will have a President of the European Council only for six months, so it was the end of many years of European Union work. I want to say - and I said it to President Reinfeldt during these six months - that he was the 11th President of the European Council with whom I have worked, so I really welcome the fact that now we are going to have a permanent President of the European Council.
But I would like to say to Prime Minster Reinfeldt that he was the 11th in the order of working with the Commission, but certainly he deserves a place on the podium as one of the best presidencies we have had during this period for the European Union. Thank you for everything you and the Swedish Presidency have been doing during these six months.
Mr President, transparency towards Parliament is very often highlighted now that the Lisbon Treaty is in place. Is there a new proposal of the European Council for Copenhagen with a 30% target - a greater offsetting than the 20% target - for 2025? There is a leaked document circulating in Copenhagen and I want clarification now, based on contacts with the Commission, whether this is the true strategy of the Council. Please tell us the truth.
Mr President, I hesitate to phrase it in this way because it does not sound very modest as a Swede, but I think it is fair to say that the European Union and Europe will not be the same after this Presidency. It is a different European Union - a stronger and a better Union - for a number of reasons, some of which I as a Swede am very proud to mention.
First of all, of course, the treaty that is now in place is changing the institutional balance of this Union, but it is also making it more capable of achieving our political goals. I would like to point to the fact that we have opened up the process of enlargement by the agreement between Slovenia and Croatia, which is important for Croatia, but also in the perspective of the Western Balkans and their ongoing future process of enlargement. This is one of the strengths of the European Union, but it is also an opportunity for all of us.
I think it is also important to point to the fact that, during this Presidency and while we are standing here, the European Union is, for the first time, a leading global actor in one of the most important international issues mankind is facing. This is new and it gives great responsibilities for the future because it is obvious that, whatever is achieved in Copenhagen, the European Union has been playing a fundamental and crucial role in setting the agenda for the things that we should achieve. However successful we are, the job will not be finished, but it underlines the great responsibilities of the European Union.
Then we have the economic recovery, with strict rules for getting public finances in order and for hindering protectionism. I am a Swede, so I may be a little subjective on this issue, but I think we all have a reason to be proud of what we have achieved during this period. But we should, in all modesty, also remember that those achievements give us a great responsibility for the future.
(SV) Mr President, I want to start by saying that the Presidency has lived up to the high expectations placed on it as an efficient, diplomatic machine. That is much appreciated, particularly in view of the chaos that sometimes prevailed during the Czech Presidency. The concluding rounds relating to the Treaty of Lisbon were also dealt with in a very positive way. Finally, the Presidency also succeeded in introducing the permanent President of the European Council and the new High Representative of the Union for Foreign Affairs and Security Policy.
Unfortunately, its direct political impact on people's everyday lives has been somewhat less substantial. Europe's wage-earners have been given no support with bringing about an end to wage dumping in the wake of the Laval ruling, neither have they seen any new initiatives to deal with unemployment and create more jobs.
The environmental movement is disappointed with Sweden for not standing up for environmental issues. In fact, Sweden has taken a step backwards rather than taking the opportunity to push for more challenging objectives in the area of the environment and climate change.
The fact that Sweden does not have a more significant role at the climate conference currently taking place in Copenhagen, however, is more likely to be due to Prime Minister Reinfeldt himself, for party political reasons, having played down expectations of the conference at an early stage. This was contrary to the EU's negotiating strategy and exasperated a significant number of other European leaders. More serious than this, however, is the fact that it undermined the opportunity to bring about a good agreement on climate change.
Finally, I would like to mention the Stockholm Programme - one of the few things that will live on after the Swedish Presidency is over. As a native of Stockholm myself, I am concerned that my home town may come to be associated with a political programme based more on a fortress Europe than on safeguarding human rights.
We Swedish Social Democrats are nonetheless pleased that, in the end, you did listen in part to the demands from us and from Parliament to include more about the rights of women and children in this programme. We have great expectations that Mrs Malmström will do her utmost to reinforce these elements further in her new role.
(DE) Mr President, Mr Barroso, Mr Reinfeldt, your calm and steady Presidency was a success. You had difficult political issues to resolve and overall you did a good job. The people chosen by you for the important new EU posts can now define these without any preconceived ideas, as they are as yet largely unknown to most European citizens. As an aside, if I may say so, your best decision is sitting on your right.
Nevertheless, Mr Reinfeldt, I cannot give your Presidency full marks. There are two reasons for this. Firstly, you increased the development towards making the European Council into a kind of EU 'supergovernment'. Its comprehensive jurisdiction is increasing, from the environment to financial policy. At the same time, you are closing the doors ever tighter. This is not what transparent debates by representatives of the people look like.
The second reason is this: the fact that you pushed SWIFT through the Council just hours before the entry into force of the Treaty of Lisbon demonstrates a clear disregard for the European Parliament and hence a lack of respect for the citizens.
Nevertheless, I would like to thank you for the last six months.
(SV) Mr President, the Swedish Presidency has functioned well in practical and institutional terms. It has been like a well-oiled, efficient machine - and yet it never got into gear. What happened to the social legislation? Work on anti-discrimination has come to a standstill. The proposal to introduce a Eurovignette to stop emissions from heavy goods vehicles has stalled, as has climate policy. On these matters it is researchers and the European Parliament that are showing leadership - the Council has failed!
The Council has provided a loophole for forestry, shipping and airlines in the climate negotiations. Where is the money for the developing countries - the specific EUR 30 billion called for by Parliament? What happened to the emissions targets? Parliament called for reductions of 32-40 percent. Now we hear that the documents the Council is working on water down our emissions targets even further. The Council's climate policy has such large holes in it that it can only be compared with a fishing net for catching whales!
Finally, I would like to mention Vattenfall. Stop Vattenfall's legal proceedings! They are obstructing our work on climate change. You have power over this enterprise. At the very least, you should make sure that Vattenfall minds its own business and stops calling into question the environmental legislation of Germany and the EU.
Mr President, first of all, I would like to congratulate the Swedish Government for its Presidency of this Council. It took office with a very heavy agenda and has been able to achieve a great deal, much of which we welcome.
I have spoken in this Chamber repeatedly of the need to reinvigorate the Lisbon strategy; the European Union has, for far too long, pursued political and institutional reform with a degree of energy and determination which it has simply been unable to muster for economic reform. Yet our global trading position, relative economic weight and international competitiveness are in jeopardy. I therefore welcome the Commission's EU 2020 initiative, now endorsed by the European Council, and I congratulate particularly Mr Barroso for his part in this.
The future prosperity and well-being of our citizens depend on a dynamic economy able to generate jobs and wealth by unleashing the creative energies of entrepreneurs and by stimulating the growth of successful businesses. Part of this economic regeneration will be the greening of our economies, and we all hope that an agreement in Copenhagen this week will draw up a realistic framework to tackle climate change whilst facilitating economic growth and development.
On the adoption of the Stockholm Programme, we support the principle that the Member States of the Union must cooperate more to combat problems related to immigration, cross-border crime and terrorism. But these are also areas which lie at the heart of national sovereignty; and defending the laws and ensuring security and protecting the public are amongst the most important duties of a democratic state. We must therefore balance the need for joint action with respect for the rights of our Member States. Parts of the Stockholm Programme simply fail to get the balance right. Some of the proposals will simply centralise power, create unnecessary expense and add further bureaucracy for very little added value. Our priorities must lie in the direction of fitness to compete, deregulation, innovation and job creation. The people of Europe deserve nothing less.
(SV) Mr President, I would also like to give the Swedish Presidency top marks for its organisational skills. The Swedish national administration has lived up to everyone's expectations. Unfortunately, I cannot be as positive when it comes to my political evaluation.
Two areas in particular must come in for criticism. Firstly, the matter of transparency and openness. Sweden is usually seen as setting an example in this area, but instead it has taken a passive approach - and that is a particularly serious matter when our citizens' freedom of communication is at stake. Allow me to mention in this respect the directive on data retention, the telecoms package and the secret ACTA agreement. There have been demands for the Presidency to act to make the documents available, as has been possible since the 2001 amendment to the Regulation on transparency - which states that the public shall have access to all the documents relating to ongoing international negotiations. Why has the Swedish Presidency not acted on this?
The second area is climate change and, in my opinion, the way that poor countries are being betrayed by our use of aid funds to mitigate the worst of the damage for which the rich world has been, and still is, responsible. This despite the fact that the climate convention, the Bali Plan and the Kyoto Protocol all state that funding to finance climate measures must be new funding. Once again, it is the most vulnerable who are having to foot the bill for the actions of the rich countries. It is those who do not have clean water, those threatened by malaria, those suffering from HIV and, above all, the poorest women and children of the world who are now having to pay the price. This policy is a shameful way to treat the poorer parts of the world.
(DE) Mr President, the Swedish Presidency is now coming to an end - with no great disasters, but, in my opinion, without any outstanding successes, either. In any case, the ambitious goal of getting the economic crisis under control could not be achieved. We have pumped billions into a system from which only a few benefit, whereas the public has to bear the risks and the costs. It is unacceptable for European taxpayers' hard-earned money to end up in the bonus pots of bank managers.
If we are already holding a climate summit, then, in my opinion, we also need, at long last, a truer reflection of costs and some honesty in the debate about nuclear reactors. If we are looking for climate protection solutions, we also need to put a stop to the deception surrounding emissions certificates.
In the case of the SWIFT negotiations, the Swedish Presidency has, in my opinion, allowed itself to be dictated to somewhat by the US with regard to the disclosure of bank data. As a result of this and of the Stockholm Programme, citizens are becoming ever easier to manipulate and ever more transparent.
With Sweden, Turkey is also losing an advocate for its accession. In my view, it is time to stop the accession negotiations and offer Turkey a privileged partnership.
(DE) Mr President, first of all, I would like to say thank you. Despite many problems, the Swedish Council Presidency has done a splendid job. Sweden is a medium-sized country in the European Union and we should view that as a positive thing in all respects. I would like to thank you and your entire government, Mr Reinfeldt. With the climate, the financial market crisis, the Treaty of Lisbon and the new Commission, you have had really difficult tasks and issues to deal with. I would like to single out two issues.
The first is the financial market crisis. The fact that, together with the Commission, Sweden remained firm with regard to the consolidation efforts of individual Member States is extremely positive. The fact that you did not say 'we will now release Greece from its responsibilities within the euro area' is something that I can only wholeheartedly support.
The second area is climate policy. We have listened to the criticism from the Communists and the Greens. They do not have any actual responsibility anywhere in Europe. We can pursue climate policy in the style of China or the US by making grand proclamations but not achieving any results. Europe has achieved results. I reject the claim that Greenpeace is the yardstick for European climate policy. We must remain realistic! Here, too, the Swedish Presidency surprisingly achieved very good results during its term, together with the Commission. I would like to express my sincere thanks for this, too.
With regard to the subject of the Treaty of Lisbon: Mr Schulz is not here at the moment. He said that the Commission is influenced by it being made up of deputy leaders of European parties. I am only surprised that the chair of a political group wants to make an issue of the political commitment of individual members of the Commission. What is the point of that? I can only reject that argument.
Finally, I would like to encourage you - as I did when you took office - to finally join the euro. Can I say 'Sweden ante portas', Mr Reinfeldt?
Mr President, in all fairness, I believe the Swedish Presidency can be satisfied with its achievements, and I think that Sweden can be proud of the performance of the Swedish Presidency. However, as always with the short-term presidencies, when they are good, they leave us with a bitter feeling of a somehow unaccomplished job.
Therefore, I believe the most important question now is: how and what could we further build on the achievements of the Swedish Presidency? The first thing is the implementation of the Lisbon Treaty. A treaty is never enough for solving a problem. Political will is always needed in order to enhance it properly but, in this case, I think that we need even more than will. We need courage and imagination - imagination to fill the gaps or to clarify the ambiguities of the treaty. Therefore, I hope that, starting with the experience it has accumulated, the Swedish Presidency will still remain involved in supporting the building of the new institution which the Lisbon Treaty has created, namely the permanent - or long-term - President of the European Council and the office of High Representative with the External Action Service.
One of the priorities of the Swedish Presidency was, of course, the management of the economic and financial crisis. This was very important. Against this background, I think two phenomena which are quite threatening have been observed: firstly, the temptation of national protectionism and national egoism, and, secondly, the economic and social disparities between our Member States and the lack of economic, social and territorial cohesion within the European Union.
Should we call into question the wisdom of enlargement? Certainly not. These disparities were already there before, and interdependence is valid not only within the Union but globally. Therefore, these disparities were able to undermine or to put in jeopardy the stability of the whole continent and the Union. Therefore, I think that enlargement made it possible for the new Member States to cope with these disparities better inside the Union, for the profit of all Members of the Union.
But the conclusion is as follows, and I will end here. I believe that the next step is to pursue bolder and more substantial policies of territorial, economic and social cohesion in Europe - and not fewer policies of this kind - together with bold reforms, financial and economic reforms which would allow us not to repeat the crisis, and, certainly, with policies for post-crisis rehabilitation. In this context, the last statement of the Commission concerning economic support for eastern countries, as well as the readiness expressed by Mr Barroso to debate the 2020 Strategy, should be commended.
(FR) Mr President, I, too, would like to express my gratitude to the Swedish Presidency-in-Office of the European Council, but there remains one problem. On Thursday, the European Council took the decision to grant EUR 7.2 billion to finance developing countries' partial adaptation to climate change, which is all to the good.
From my point of view, this amount should be in addition to the development aid that the European Union has pledged to increase to 0.7% of gross national income by 2015. Why? Let us suppose that the EUR 7.2 billion comes from the package that has already been allocated as official development aid; this sum will not be enough to finance the Millennium Development Goals. It would be a case of robbing Peter to pay Paul.
We await clarification from the European Council and the Commission on this matter. Any ambiguity surrounding the complementary nature of the amount announced by the European Council of 10 and 11 December would undermine the European Union's credibility at the Copenhagen conference, which we have no hesitation in describing as crucial to the future of mankind.
(Applause)
Mr President, I represent the European Free Alliance part of my group which includes the independence parties of Wales, Flanders, Catalonia and Scotland. We seek independent status so that our nations can contribute to European Council meetings and to world events such as the Copenhagen conference on climate change.
The government and the parliament of Scotland have adopted the world's most ambitious climate change act, with emission reduction targets of 42% by 2020 and 80% by 2050. These are targets which we mean to achieve, and yet the UK Government refused a reasonable request for a Scottish minister to be part of the official proceedings in Copenhagen. Such behaviour only underlines the fact that it is only with independence - the normal status of independence - that Scotland can properly contribute to the international community, and I hope that the European Council will very soon be discussing internal enlargement of the European Union, with Scotland leading the way.
(DE) Mr President, we need a revolution in democracy. That fact that I admire so many Swedish traditions made me all the more disappointed by the overall balance sheet of their activities. Unfortunately, it was not a presidency of the people, but rather a presidency of the Council and also a large-scale investor presidency in the style of Mrs Wallström rather than that of Mrs Malmström.
Mrs Malmström, I remember you well from the time you were an MEP here. During this presidency, you have been a rather different person. I very much hope that when you return, you will pick up where you left off when you were here, namely being inspired by the parliamentary system. Why did you adopt SWIFT at such a late stage? Why do we now have a kind of executive board at EU level - this being one of the objectives of the Swedes, of all people, with their transparency? Please use your future to return to your roots.
(HU) Mr President, ladies and gentlemen, during the last two and a half hours of this debate, quite a great deal has been said about Copenhagen and the Copenhagen negotiations. I must say that, in this respect, the Swedish Presidency has not been entirely successful as there is no common position being presented in Copenhagen for the European Union. This is not necessarily the Swedish Presidency's fault, but rather the European Commission's. What is going on and why is there no common position? There is no common position on at least two issues. One of these issues is whether carbon dioxide quotas can be transferred after 2012 and whether they can then be sold as well.
The European Commission criticises this position in an incomprehensible, short-sighted and narrow-minded manner. Hungary, Poland, Romania and other former socialist countries have fulfilled their Kyoto commitments. In fact, not only have they met them, but they have even overfulfilled them. We are entitled to the right to sell excess quotas. However, the Commission still wants to take this from us. In other words, they want to punish contractual compliance, which Hungary has also shown. Others have failed to keep their commitments, even increasing their harmful emissions, but no one wants to punish them. After this, how can we expect the signatories to comply with a new agreement, that is, if there will be a sequel to Kyoto in Copenhagen?
I urge the European Commission, and if he were here, I would urge and emphatically call on President Barroso to change the narrow-minded attitude he has shown so far and stand for a position which complies with the current Kyoto Protocol in force. I would also like to draw your attention to a fact that we should not forget, namely, that without the new Member States, the EU15 would not have been able to meet their 8% emission reduction commitment. In fact, if this had been the case, the European Union would have a much poorer and weaker negotiating position in Copenhagen.
(FR) Presidents, Minister, the Swedish Presidency has had what may be described as some historic moments: the entry into force of the Treaty of Lisbon, the appointments of the first President of the European Council and of the High Representative, but also the climate change conference and the appointment of a new Commission, as well as - please allow me this brief reference - the telecoms package.
These events have created hope. All things considered, however, there remain one or two mixed results. Firstly, our Parliament, being committed to the introduction of European supervision of the financial markets, welcomed the proposals made by Mr de Larosière's group of wise men as a crucial step. However, the conclusions of the ECOFIN Council of 2 December are well below this realistic level of ambition.
I wish to mention at this point that Parliament will be sure to restore some balance to the proposals that have been referred to it, in order to make the financial markets more robust. The same applies to the financial commitments pledged to the countries of the South to help them combat climate change. Even though, in Copenhagen, poor countries require real commitments concerning long-term financing, the Council has only managed to pledge EUR 7.2 billion over three years. This is a first step, true, but it falls far short of the requirements, all the more so since part of it comes from a restructuring exercise.
Lastly, in the financial field, we welcome the will to impose rules and to act forcefully with regard to both supervision and taxation. I note in particular, in the Council conclusions, the reference to a global financial transaction levy. This is something for which we socialists have been hoping and praying for more than 10 years. There is still work to be done. Seeking out new financial resources to promote employment, solidarity within and outside Europe, and the financing of the fight against climate change, is a major challenge. As it will soon be Christmas, I invite the Council to give us a decision on own resources in the years to come.
(SV) Mr President, it is rather odd to hear some of the whiners - including some of my fellow Swedes - criticising the Swedish Presidency. With what is Carl Schlyter comparing this Presidency? With the Czech Republic, or some other great presidency?
Neither should anyone expect to get good marks from Mr Borghezio. In fact, getting poor marks from Mr Borghezio is a good result.
A lot has been done. The Treaty of Lisbon has come into force. The two highest posts in the EU have been filled. A number of important proposals have been laboriously pushed through: the Stockholm Programme, future financial supervision and especially the telecoms package. The climate summit in Copenhagen could also move in the right direction if we in the European Parliament want it to.
On the minus side, I would mention the failure to implement patient mobility. It represents continued legal uncertainty and unnecessary suffering as people wait for treatment.
Overall, however, all credit to Prime Minister Reinfeldt, to Mrs Malmström, the Minister for European Union Affairs, and to all the other members of the Presidency team. You all deserve a Happy New Year!
(NL) Mr President. Mr Reinfeldt, there is one serious blemish on your Presidency, and that is the decisions taken regarding SWIFT. The Treaty of Lisbon entered into force on 1 December, and on 30 November, you and your fellow Heads of State or Government rushed through an arrangement giving our bank details to the United States. If this is an indication of the future development of the Stockholm Programme - a programme intended to guarantee our civil rights, security and freedom - then my impression is that its implementation will really tip the scales and put freedom and civil rights under threat.
This is a blemish on your Presidency. I also think it besmirches the launch of the Treaty of Lisbon, which gives the European Parliament more rights, and I should like your assurance that, in future, you will show more respect for civil rights, citizens and Parliament.
(HU) Mr President, we would like to assess the results of the Swedish Presidency retrospectively from a 10-20 year perspective. The most important event that will be mentioned is the Treaty of Lisbon's entry into force. This Treaty creates the legal framework for a super state, with the lives of 500 million people being controlled from a central point and the nation states withering away. The path leading us to this was antidemocratic. Three referendums rejected this concept until the imposed second Irish referendum and the acquisition of Václav Klaus's signature created the opportunity for it to happen. The majority of Europe's population rejected this concept, and they want to hold on to the nation state. This is why I am confident that history will portray this period as a frustrated attempt to create an empire.
(DE) Mr President, Mr President-in-Office of the Council, ladies and gentlemen, in debates about the Council Presidency, we often talk as if the Presidency was the European Union. The Council Presidency is not the EU; it is an important manager of a European institution. I would therefore ask everyone to be a bit fairer and calmer.
The Council Presidency has done a good job over the last six months. It has helped to open a new chapter in the history of European Union success. However, none of us wants a Europe of governments. We are working towards a Europe of the citizens and towards greater cooperation between the institutions and the various parts of the European Union. Each one of us is a part of the European Union.
The institutional debate has been closed, the new posts have been filled and, on a few important points, the Council has moved into a position that will enable us to continue to work. Let us look to the future. Someone said that we have a major problem because the Treaty of Lisbon has not yet been taken into account in the working methods of the Council. The Council has more opportunities to influence the European Parliament and the committees of the European Parliament than the European Parliament has to influence the working groups and the Council meetings. In this respect, too, we demand the equal treatment of the two institutions, as we have equal status as legislators.
Yes, it was a mistake - we can argue about the content - to push SWIFT through in advance of the change in Parliament's power of codecision one day later. The decision on financial market supervision has still not been finalised. We need to make improvements, we need executive power, we need more European supervision where cross-border institutions are concerned and we need to achieve better coordination between the Member States, the Commission and the European Central Bank in the Basel Committee, because otherwise, a parallel structure will be created.
(ES) Mr President, I want to congratulate the Swedish Presidency on its work, particularly with respect to the area of freedom, security and justice.
The entry into force of the Treaty of Lisbon represents a qualitative step and requires the next presidencies - Spanish, Belgian and Hungarian - to continue the difference made by the Swedish Presidency with the Stockholm Programme in drafting the action plan.
In the context of the cooperation that is required under the Treaty of Lisbon between the European Commission, Council and Parliament and the national Parliaments of the Member States (Article 17 of the Treaty on European Union and Article 295 of the Treaty on the Functioning of the European Union), I would like to draw attention to the importance of three points that have been emphasised by the Swedish Presidency.
The first is related to the ambiguity surrounding the coordinator on anti-terrorism and illicit trafficking in persons and the extent to which this official is dependent on the Commission and, conversely, subject to control by the European Parliament.
The second is the external dimension of fundamental rights, which will now be a cross-cutting dimension of European politics. While there is a Commissioner dedicated to fundamental rights and justice, the European Union also has an External Action Service which must commit to human rights and to strong involvement in the defence of fundamental rights.
The third relates to the Schengen area for the free movement of persons. We believe that the fact that importance has been attached to evaluating and monitoring the European Pact on Immigration and Asylum and to the external border control policy (asylum, immigration and prevention of organised crime) will lead to success in creating this area of free circulation of persons and human rights, thus completing the internal market and realising our European project.
(SV) Mr President, building bridges is never easy. It is particularly difficult when we need to get 27 Member States and 500 million people across those bridges, making the transition from the old EU to a more open, more transparent and more democratic EU under the new Treaty of Lisbon, with the European Parliament now having a much greater influence.
This autumn, we have had both a climate crisis and a jobs crisis to contend with. Despite this, the Swedish Presidency has succeeded in putting in place a number of pieces of incredibly important legislation on energy efficiency. I am particularly pleased that the EU has now introduced energy labelling of domestic appliances. Other examples of legislation that has now been introduced include energy efficiency requirements for buildings and environmental labelling of vehicle tyres.
Finally, I would like to thank the government for its effective, coherent Presidency. I would particularly like to express my respect for EU Ambassador Ulrika Barklund Larsson, who was taken from us so suddenly this autumn. She did a fantastic job and we greatly miss her.
All that remains now is to conclude the climate conference in Copenhagen - the last and most important task, with the greatest long-term impact. Good luck!
(IT) Mr President, Mr Reinfeldt, ladies and gentlemen, there are a number of points in the conclusions arising out of the latest European Council on which we should be able to agree and which we could describe as encouraging for the immediate future.
Firstly, immigration: the need to make access to European Union territory more efficient in terms of guaranteeing the safety of its citizens was highlighted. To do this, we need an integration policy. In other words, we need to strike the right balance between the needs of the Member States and the human drama, the productive potential of migrants.
Reference was then made to a Europe of responsibilities and solidarity where immigration and asylum are concerned. In this sense, I am encouraged by the way the Council stressed the urgent need to combat illegal immigration, starting with the border Member States, particularly in the south. This means sharing resources and problems. Unfortunately this aspect is all too often overshadowed by selfishness and a lack of courage.
The second aspect that I consider to be a priority, at this time of economic crisis, when we still cannot see the light at the end of the tunnel, is the relaunch of the Lisbon Strategy. We must be able to get back to competing with the emerging powers on a financial and commercial level as quickly as possible: only a state-of-the-art research and information system will allow us to take this step, which is so vital for us and, above all, for new generations.
I am pleased to note that the new method invoked by the Council aims to strengthen the link between national measures and European Union measures and to strengthen national ownership through more active involvement of management and labour and of the regional and local authorities, which can be summed up in one word: subsidiarity.
I still feel that we must do more in this direction: the family, people and intermediate groups must be at the centre of Europe's economic recovery. Only people, in fact, only men and women possess the original dynamism that can reactivate the many sectors of our social lives, now bowed down by the pessimism that all too often comes from the institutions.
(ET) Mr President, first I would like to praise the chair for the approval of the Baltic Sea Strategy, which is certainly very important for my home country. I would, however, like to speak a bit longer on three points regarding the subject of finance.
First, I would like to express thanks for the efforts made on the regulation of the trans-European financial system, and also to call on the European Parliament, for its part, to give maximum support to this.
Second, in order to control the financial crisis, the European Union and its Member States have implemented a large number of exceptional measures, which is very positive. It is already possible to see stabilisation in the economy. At the same time, I agree with the Council that the situation is not yet secure enough for us to give up the support measures. The consequence of the crisis, for me, is definitely the fact that banks are necessary and the services they provide are necessary. It is not necessary, therefore, to go too far in punishing them, but banking activities should be based on what is happening in the real economy, not on an inter-bank virtual market, which was the main reason for the recent crisis. At the same time, we need to consider the payment of bankers' bonuses, an issue which has become a particularly important topic in Estonia.
Third, in relation to this, I support the appeals to the International Monetary Fund to consider instituting a charge on global financial transactions - the Tobin tax - in order to give back money to society in the boom times. I support the necessity of renewing economic and social agreements between financial institutions and the society they serve, and to increase the benefits to society in good times and protect it from dangers.
(PT) Mr President, I should like to begin by congratulating the Swedish Presidency, particularly Prime Minister Reinfeldt, on behalf of both the Group of the European People's Party (Christian Democrats) and the Portuguese delegation within the PPE Group.
Our verdict on the Swedish Presidency is that it has been an almost total success, basically in four fundamental areas. Firstly, in the institutional area, the Swedish Presidency's contribution to the entry into force of the Lisbon Treaty, to the highly successful election of the President of the Commission and to everything associated with ratification was extremely professional and at the level that we expect for best practice in the European Union. Of course, for a country like Portugal, which played a decisive role in the adoption of the Treaty of Lisbon, the Swedish Presidency's contribution was invaluable.
My second point is the climate agenda, where, of course, the Commission's efforts have also been extremely important In my view and that of many of my colleagues in the PPE, the climate change area is where the European Union has been most successful. It is at the very forefront of the global fight, and that is due to the efforts of both the Swedish Presidency and, in particular, the Commission Presidency. We consider these results to be very positive as well.
My third point is financial regulation. Especially with this latest Council, there has been a step forwards that we regard as decisive and which may have a great impact on our emergence from the crisis. I would therefore also like to pass on our congratulations for having achieved an agreement in that area. Lastly, I would like to mention an area that is very important to me personally: the Stockholm Programme and, therefore, the area of freedom, security and justice. I followed both the Tampere process and subsequently, in particular, the Hague process. I regard the Stockholm Programme as absolutely essential and would like to congratulate the Swedish Presidency and Prime Minister Reinfeldt on it.
(EL) Mr President, the results of the Swedish Presidency are truly positive. They coincide with the entry into force of the Lisbon Treaty, which marks the end of the intergovernmentalism which has caused us problems for so many years and the exercising of a more integrated and cohesive policy.
The Swedish Presidency is also characterised by the creation of the Stockholm Programme and the decisions taken during the financial crisis, which are truly important, pivotal points in further developments in this endeavour.
At the same time, the election of the President of the European Commission and the appointments made, all of which are hugely important to developments in the endeavour we are making via the Lisbon Treaty, are especially important and interesting to the European Parliament and are positive and essential elements.
The European Parliament is taking on a new role as a legislative body alongside the European Council. This marks a new development in which we must all make greater and more cohesive efforts.
(ES) Mr President, I congratulate the Swedish Presidency on its commendable leadership over the last six months.
Regarding the Stockholm Programme, I would highlight the fact that it is trying to give impetus to longed-for common immigration policy. However, certain essential issues have been relegated to secondary status.
Within the European Union in 2008, there were 515 terrorist attacks in 11 Member States. Combating terrorism and protection of victims must therefore be included among the priorities of our political agenda, and must constitute a separate, specific category of the Stockholm Programme.
Secondly, eight million irregular immigrants live within the area of freedom, security and justice. In that regard, we must strengthen policies for development and cooperation with countries of origin and transit. The European Union must promote the conclusion of repatriation and readmission agreements with countries such as Morocco, Algeria and Libya. The future action plan of the Stockholm Programme, to be presented in mid-June 2010, must consider these aspects.
(PL) I, too, would like to add my voice to the expressions of thanks which are being made to the Swedish Presidency, and to Mr Reinfeldt personally for his efficiency, and also for the excellent way in which he has achieved the priorities of the presidency.
Of course, what is important for European Union citizens is, in particular, action intended to reduce the effects of the economic and financial crisis. This is related to support for the business sector, in order to restore jobs and create conditions for small and medium-sized enterprises to develop, as well as to eliminate the causes of the crisis, particularly in financial markets, so that they will not be repeated in the future. It seems to me that European supervision in this area is insufficient, and that here we must also influence, as a democratically elected institution, the ethical standards followed by those who supervise banks and financial institutions.
Concerning the Copenhagen Summit, I fully endorse the position stated by Mr Barroso. Here, there is, indeed, a need for partnership on the part of other important economic players for the effects of the summit to be truly attainable.
(RO) I was the rapporteur for the Energy Performance of Buildings Directive, which I negotiated on second reading with the Swedish Presidency of the European Union Council. This is an extremely important report for the future of the European Union and the battle against climate change. It is also significant for the Copenhagen conference, but especially for the 2.7 million jobs which may be created in this sector by 2020.
With regard to comitology, in accordance with the Treaty of Lisbon, negotiations have started on an institutional agreement on powers and procedures delegated by the Commission. Bearing in mind that the Treaty of Lisbon creates a new basis both for climate change and a common energy policy, I hope, and we also expect it from the European Commission, President Barroso, that you will present to us a programme of work for the next five years, so that the commissioners we listen to can respond to these challenges as well.
As a final point, I would like to mention the lifting of the barriers to free movement of labour in the case of workers from the new Member States, which should be a final action by the Swedish Presidency.
I must apologise to Mr Balčytis and Mr Luhan: I cannot comply with their request because we already have numerous other speakers and we do not have enough time to let everyone speak. They will have to save it for another time. I apologise once again.
(SL) I should like to congratulate the Swedish Presidency for leading the European Union fairly and responsibly at a time, as you said, of institutional change and of economic and financial crisis. However, you may have missed the opportunity during this period to promote a broader European discourse on a socio-economic model different to the one which led us into this crisis. Sweden knows much more about this than some other countries.
You have also experienced the bitter realisation of the limitations of the European Union when it comes to unity of action, especially at the time we were electing the EU's leadership. You have set a few new standards in the field of foreign policy, in the Middle East, for example, and I congratulate you on that achievement. Thank you also for the attention you have paid to the enlargement of the European Union and for resolving, together with the Commission, some unfinished issues which stood in the way of this process. A job well done!
(FR) Mr President, Mr Barroso, Mr Reinfeldt, I would like to know your view, Mr Reinfeldt, on the conclusions of the Troika, since the Heads of State or Government decided to create this troika concept in order to give a sense of continuity to the Presidency. Furthermore, since you are concluding the Troika between the French Republic, the Czech Republic and the Kingdom of Sweden, what is your view on this instrument and what conclusion do you draw from it?
(PL) Mr President, We meet here in Parliament every six months to summarise the achievements of another country as it ends its leadership of the European Union.
The Swedish Presidency will go down in history because its term saw the pushing through of the Euro-constitution, for which some had been agitating for nearly 10 years, and which in its current form is known as the Treaty of Lisbon. This was done against the will of many nations. The results of referendums in France, the Netherlands and Ireland were ostentatiously brushed aside. The principle of a democracy deficit was introduced, which allows control from above, ostensibly to improve EU administrative mechanisms. The first changes related to the selection of people for new positions in the Union have, for the time being, brought in organisational chaos and caused general amusement in Europe and around the world. The Swedish Presidency is, in fact, leaving the European Union in a state of uncertainty and chaos.
Mr President, I would like to congratulate the Swedish Presidency for the vision of a citizen-centred Europe laid down in the Stockholm Programme. We can never underline enough the historic importance of finally having a vision that meets our citizens' concerns for security and, at the same time, for respecting individual rights. Finally, we can move forward to a Europe for the citizen, by the citizen.
I also would like to welcome the Asylum Support Office, which is an important and concrete step towards meeting the concerns of countries that want to fight illegal immigration while, at the same time, providing for a more humane migration policy. The Stockholm Programme will remain with us for five years, and I hope we can move forward to implementation. I thank the Swedish Presidency. Your footprint will remain with us for five years.
(HU) The Swedish Presidency has done an excellent job, and I would like to congratulate the prime minister for this. The final completion of the Treaty of Lisbon's ratification resolved the regrettable and disgraceful mini-crisis involving the Czech President Klaus. This situation resulted from the political mistake made during the enlargement process where the European Union did not declare earlier that the 13 discriminatory Beneš Decrees were morally untenable. The second major event is that the EU managed to establish a united position for the climate change negotiations. The US and China have still not realised this fact, but the European Union clearly understands that the future belongs to whoever now leads the way in green economic development. Let us not forget that the only reason the EU was able to achieve its targets was that the new Member States had reduced their emissions significantly. Finally, the third major event was that accession negotiations got under way with Serbia, and Serbia, Macedonia and Montenegro were granted visa-free travel. I would like to thank the Swedish Presidency for creating an excellent opportunity for the Spanish-Belgian-Hungarian Trio Presidency.
(FR) Mr President, Mr Barroso, Mr Reinfeldt, first of all, I would like to congratulate the Swedish Presidency on the six months of relentless and very ambitious work it has done, notably by securing, alongside the Heads of State or Government and within the scope of the G20, a common and ambitious position on financial regulation matters.
When it comes to the Copenhagen conference, too, we see that the European Union has an ambitious, very elevated, very proactive and common position. I would like therefore to endorse its positions and its decisions. Europe has been a driving force behind the proposal, negotiation and conclusion of major agreements concerning this financial crisis, which affects the whole of Europe.
The European Council also gave its verdict, last week, on the new financial supervisory architecture, and negotiations with the European Parliament have been opened since, from now on, the responsibility for monitoring the implementation of the decisions taken in Pittsburgh will also be shared by the European Parliament.
The financial crisis has revealed the weak points in our financial supervision system. The idea was to ensure better coordination, but also to renew and strengthen the powers of European authorities; these are urgent requirements.
I hope - and I am addressing the Commission here - that we remain vigilant and maintain this level of ambition when implementing our decisions.
Mr President, this morning I want to express my extreme disappointment, on behalf of the Northern Ireland fishing industry, that yet another cut has been imposed upon the industry. Last night's announcement from the Council that there will be a 9% cut in nephrops in Area 7A is a bitter blow to the fishing industry in Northern Ireland.
It is a fragile industry because of the cod recovery programme and because of the cuts in the days at sea. It is an industry that has had to rely on nephrops. This 9% cut will be devastating, and it is particularly galling since the science this year should have allowed the Commission to have a roll-over.
I think that the priority for the Spanish in the next term must be the reform of the common fisheries policy and for decisions like this to be taken at regional level by local, accountable people, and not Brussels bureaucrats.
(PL) During the Swedish Presidency, a great deal of good has happened in the Union, in what has been, of course, a difficult period of crisis and expectations concerning acceptance of the Treaty of Lisbon. I do not, however, share the opinion that we have a different Union or a new Union. I think we have, at most, a renewed Union. In fact, the general provisions of the treaty must be supplemented, not only with detailed content, but also with specific practical solutions. It is important to clarify the division of competences between key posts, and how we establish relations between EU institutions, including the new role of the European Parliament
My fears are aroused by possible restrictions on the function of the rotating presidency held by successive Member States. This leadership role is something Member States prepare for and discharge with great determination. If, alongside the permanent President of the European Council, we do not also have the leader of the country which currently has the leadership giving reports here, the Union will be incomplete and will lose some of its diversity. The countries which lead must still creatively inspire new action, and the permanent President of the European Council will have to ensure coordination, continuity and cohesion of the Union's work.
President-in-Office of the Council. - Mr President, coming to the end of this debate, we are also coming to the end of the last presidency on the rotating principle, as has been mentioned. Soon, José Manuel Barroso and I will leave for Copenhagen, so just a comment on financial resources, because I think that will be at the heart of the discussions we will now have with the developing countries.
We were able to put a figure on the table - EUR 2.4 billion annually - between 2010 and 2012. The importance for us was to say that this is directed to these years, earmarked for 2010 to 2012, and it will also be available for support when it comes to climate protection.
The discussion on how to meet the Millennium Development Goals is an important discussion. I want to point out that the Member States have agreed that we should commit ourselves to disbursing collectively 0.56% of EU GNI by 2010, that is, already next year, and coming up to the UN percentage level of 0.7 in 2015 when it comes to official development assistance.
This is very much in the hands of the Member States. To point out the obvious, very many of the Member States are below these figures today. Sweden is in a very exclusive club, almost alone at 1% of GNI when it comes to development assistance. This should also be remembered when we discuss these levels: that there are differences between the countries.
We made it voluntary for the Member States to give the resources that they were able to give. I am very happy to report back that all 27 Member States made contributions to these fast-start resources. In some cases, they were very small contributions, but the European voice is heard in the sense that everyone actually contributed.
Thank you again also for the cooperation we have had with Parliament. It is the fourth time during the Swedish Presidency that I, as Prime Minister, have addressed this Parliament. That does not even come close to Cecilia Malmström's number of engagements with Parliament, because she has been here 25 times to speak to you. In all, the Presidency has addressed Parliament in plenary on 43 occasions during our term in office and we have been in committee on 44 different occasions.
That is also important when it comes to the discussions on transparency and good cooperation between the institutions. We knew of the importance of having a good link with the European Parliament. We prepared ourselves to be present, to be here, to be able to answer questions, and we thank you for that very good cooperation.
Prime Minister, in two weeks' time, your presidency of the European Union will come to an end. Thank you for your activity and for your energy. It has not been an easy presidency; we know that. As we heard from our Members, and the many points of view expressed, it has been a successful presidency. I wish to thank you personally and, indeed, the entire Swedish Government. For the first time in history, we experienced, over the last few weeks, new relations as a result of the Lisbon Treaty.
Thank you very much. We will remember your presidency.
President of the Commission. - Mr President, I would just like to answer some of the concrete questions from the Members of Parliament who are still here.
For instance, Mr Severin spoke about economic, social and territorial cohesion, and I want to underline the point he made. In fact, in the first exchange of views which we had in the European Council on the future European Union 2020 Strategy, it was agreed - see point 18 of the conclusions - that every effort should be made to ensure economic, social and territorial cohesion as well as gender equality. I think it is important to have this from the beginning of the discussion of the European Union 2020 Strategy. Of course, the emphasis is on competitiveness and the need to respond to the global challenges which we are now facing, but we should do that in conjunction with promoting economic, social and territorial cohesion in the European Union. This is going to be very important, not only for the definition of this strategy, but also for the next financial perspectives.
Another concrete point regarding the European supervisory authorities was raised, namely by Mr Karas and also by Ms Dati. Let me be clear on this matter. We very much welcome the fact that the European Council was able to reach a unanimous agreement. Frankly, some time ago, it would have been inconceivable to have all the Member States agreeing on a text on financial supervision at European level. Having said this, while I respect the delicate nature of some of the issues addressed by our proposals, I believe the Commission's text has been diluted a bit too much. The Commission, in its proposal, had foreseen a simple and workable fiscal safeguard clause, precisely because this is a very sensitive matter. Anyway, I regret the removal of the proposed powers of the authorities to address decisions directly to individual financial institutions in two out of the three situations where the Commission had proposed it.
I regret the fact that the issue of emergency situations has been politicised by giving the Council the responsibility of declaring that an emergency exists, and I also regret that the potential scope of direct supervision by the European supervisory authorities has been limited to credit-rating agencies only. I hope the European Parliament will reinforce and rebalance the regulations in these areas in the next negotiating phase.
Coming to the issue of Copenhagen, and let me be clear about this: it was very important that the European Council confirmed the previous commitments saying that we are ready to move to a 30% reduction by 2020, compared to 1990 levels, provided that other developed countries commit themselves to comparable emission reductions and that developing countries contribute adequately according to their responsibilities and respected capabilities.
We will continue to assess mitigation plans from other countries and take this decision at the appropriate time in Copenhagen. In fact, during the European Council, I had mentioned the possibility of having some modulation in our offer, namely the possibility of constructing some pathways beyond 2020. This discussion is not just about 2020; it is for after 2020. So we should have some flexibility on the pathways that we can define after 2020. It is in this spirit that we go to Copenhagen not only to achieve the most ambitious agreement but also to have a real global agreement.
President Barroso, thank you once again. I would like to thank Prime Minister Reinfeldt, Minister Malmström, a former Member of the European Parliament, and the whole of the Swedish Government for their very active cooperation with the European Parliament.
That concludes the debate.
Written statements (Rule 149)
I would like to congratulate the Swedish Presidency on constructively and effectively implementing the goals of its programme. Sweden put considerable effort into ensuring the entry into force of the Treaty of Lisbon on 1 December this year, and this means that the European Union will become more democratic, more efficient and more transparent. I am sure that the treaty will improve continuity and will strengthen the EU's role in the international arena.
The EU Strategy for the Baltic Sea Region was endorsed during the Swedish Presidency. I am delighted that financial support has been earmarked for the implementation of the EU Strategy for the Baltic Sea Region. As a Lithuanian, I know all too well the challenges that the Baltic Sea region faces today. One of these is how best to resolve the urgent and serious problem of protecting the Baltic Sea environment. Another is how to transform the Baltic Sea region into a more powerful engine for economic growth and development.
We can already find preliminary answers to these questions today in the EU Strategy for the Baltic Sea Region adopted during the Swedish Presidency. It is the first of several European macro-regional development plans, through which we hope to improve the region's environment and strengthen its competitiveness. The strategy of the Stockholm Programme is one of the most important priorities achieved by Sweden. This five-year programme will create conditions to further develop an area of freedom, security and justice.
The six months of the Swedish Presidency under Prime Minister Reinfeldt have been a great success and marked by excellence.
The Swedish Presidency played a crucial role in the entry into force of the Lisbon Treaty. It thus ended almost a decade of debate and institutional stalemate, opening the door to new opportunities for the European Union.
The fight against climate change is a topic that has always been at the top of its agenda. The EU is a leader in this field, as shown by its ambitious proposal to cut emissions by 80% and 95% by 2050. It also reached agreement on providing EUR 7.2 billion in funds for developing countries for the next three years.
The Swedish Presidency has faced the economic crisis and financial turmoil with sound, realistic measures. Faced with the worst financial crisis since the 1930s, the EU swiftly adopted special support measures. The work of 'preventing' further crises has also been carried out through a new financial supervisory structure.
The Swedish Presidency has helped to address the crisis and has made Europe stronger, allowing it to continue to forge a path of peace, success and modernity.
It is a fact that it was during the Swedish Presidency that significant institutional changes were made, particularly the entry into force of the Lisbon Treaty, after that whole process of pressurising and blackmailing the Irish people into changing their vote in the second referendum they had to hold.
However, even for someone who really wants an increasingly neoliberal, militaristic and federalist form of European integration, it is unacceptable that he had not a word to say about the terrible social situation that the European Union is experiencing, which can clearly be seen in the rise of over 5 million unemployed in just one year, so that there are now over 23 million people out of work.
It was quite symptomatic, however, that the spotlight was put on the start of the debate on the EU's strategy for 2020, quite forgetting the evaluation of the so-called Lisbon Strategy, which was approved 10 years ago and promised an oasis in the EU. That was doubtless so as not to have to mention the causes of the greatest economic and social crisis in recent decades, fed by liberalisation and labour flexibility, which has created precarious and poorly paid work and increased unemployment.
Mr President, assessment of the Swedish Presidency yields a very positive result. Of course, its greatest success was bringing the ratification process for the Treaty of Lisbon to completion. As a member of the Committee on Legal Affairs, I also consider a success the compromise reached in the Council on EU patents and the integrated system of patent jurisdiction.
Debate on a common patent for the entire Union has been going on for a long time. It is high time to establish specific rules on this, because the lack of uniform regulations constitutes a barrier to the development of European businesses, and makes it difficult for them to compete, for example, with American firms. Many times in the past, we have seen how difficult it is to reconcile the interests of all Member States in the matter of the EU patent, and so I am all the more grateful to the Swedish Presidency for the compromise, for the moment, only at the political level, which has been achieved.
The Treaty of Lisbon gives the Union legal grounds to establish intellectual property law, and provides that suitable standards will be adopted under the Ordinary legislative procedure. Therefore, during the forthcoming Spanish Presidency, there will be a very interesting debate in Parliament concerning the compromise worked out in December this year.
in writing. - The green light has been given to the Lisbon Treaty, which has created all necessary circumstances for institutional reforms. The Swedish Presidency's role was to pave the way for the implementation of the Lisbon Treaty's provisions. It coped with this challenge. The next Presidency's task is to ensure that the new structures function effectively. In this context, every effort should be made to ensure economic, social and territorial cohesion and gender equality. I find it important to emphasise that with the treaty, the Charter of Fundamental Rights will be binding, so human rights (including gender equality) and anti-discrimination issues will have a better chance to be upheld via the law.
Another success was the drawing-up and approval of the Stockholm Programme, targeting core issues, which can be regarded as a pragmatic action plan for a more secure and more open Europe, based on common values, principles and actions.
I would like to underline that although gender equality was not a priority, the Swedish Presidency also played a role in increasing the number of women Commissioners and in the appointment of a female High Representative.
The Treaty of Lisbon has strengthened Parliament's role in the European decision-making process and, by extension, the legitimacy of this institution in the eyes of Europe's citizens. Consequently, I congratulate the Swedish Presidency for the outstanding efforts made to bring about the new treaty's entry into force. I equally welcome the developments in the areas of justice and internal affairs. The Stockholm Programme, which was drafted during recent months and voted for at the European Council on 10-11 December, outlines the new reference framework in this area for the 2010-2014 period. I am pleased to note that consideration was given to Parliament's recommendations by the Council. I am referring, in particular, to the extension of the Schengen area to all EU countries, which now becomes a priority for the European Union's internal policy, following the amendments we tabled.
I wish to congratulate the Swedish Presidency for the six months of ambitious work it has carried out in the difficult climate of the economic and financial crisis, the preparations for the Copenhagen Summit and the adoption of the Treaty of Lisbon. Thanks to the Treaty of Lisbon, we finally have the clear institutional framework for tackling all the challenges facing the modern world. The new treaty enables the EU to firmly assume a pioneering role in the battle against climate change, as well as the status of a global player, not only in relation to the United States and the Russian Federation, but in relation to the emerging countries as well. In addition, the new permanent President of the Council and High Representative will ensure continuity in the EU's foreign policy activities, which marks progress in consolidating the EU's role on the world stage. As a result of all these institutional changes, the EU will be more efficient and have available a wider range of methods for resolving the major problems facing the international community, such as combating terrorism, adapting to climate change, ensuring energy security and combating the effects of the economic and financial crisis. I am sure that the Spanish Presidency will be able to meet expectations and successfully continue the actions and activities initiated by the Swedish Presidency.
I should like to congratulate the Swedish Presidency on its work, particularly in those areas that come under the Committee on Civil Liberties, Justice and Home Affairs. The challenges were huge: there was the transition from the legal system of the Treaty of Nice to that provided for by the Treaty of Lisbon and also the drafting of the next multiannual programme, which will define the priorities to be given to the area of freedom, security and justice for the next five years. I wish to commend this Stockholm Programme, which will boost the ambitious political efforts to enhance this area by 2014. However, considerable progress remains to be made, and this mainly in the area of asylum. I welcome the creation of the European Asylum Support Office, since it is vital to approximate not only the laws but also the practices of the Member States. Nevertheless, the other proposals in the asylum package will have to be adopted as quickly as possible so as to prevent a third phase of the European Common Asylum System from having to be developed. With the major institutional changes introduced by the Treaty of Lisbon, we can now look forward to the imminent adoption of more ambitious and higher quality legislative instruments under the forthcoming presidencies.
The Swedish Presidency has signified progress through three major actions: - the election of the EU President and the EU High Representative for Foreign Affairs and Security Policy after the Treaty of Lisbon came into force; - the adoption of the 'Stockholm Multiannual Programme for the 2010-2014 period'; - the preparation and coordination of the COP 15 negotiations on climate change in Copenhagen. I welcome the Council's decision on the EU and its Member States being prepared to make a contribution with rapid initial funding of EUR 2.4 billion a year for the 2010-2012 period in order to support developing countries in adapting to the effects of climate change. However, I call on the Commission to devise a suitable mechanism for distributing the financial burden between Member States according to each one's economic power.
The 2010 Strategy marks out the direction of the Union's operations and its main priorities for the next 10 years. As we come to the end of the Lisbon Strategy, it is important, while continuing with current socio-economic priorities, to find effective means for evening out the effects of the economic crisis.
In connection with the consultations which are currently under way on the future strategy, I would like to draw attention to two aspects: improvement of the education system in Europe and equality of the sexes in the labour market. The education system in Europe must change. Building a modern, knowledge-based economy is not possible without young, well-educated workers. We should ensure greater financial support for current EU programmes (Erasmus, Erasmus Mundus, Leonardo da Vinci) and establish new initiatives which will help young people to learn and to gain experience abroad, and will also provide the financial and administrative possibilities necessary to use this support at work in their own country.
The Union, in making a priority of the citizens' needs, should adopt a programme which, in every area of its operation, promotes equality of the sexes, and particularly in the fight against unemployment. When planning the new strategy, we should place special emphasis on raising the proportion of women in employment, for research carried out by Eurostat shows that the crisis has affected working women more than men, among other reasons, because they work in jobs which are much less secure. Discrimination in the labour market remains a serious problem, and the new strategy must face up to it.
Despite the difficulties resulting from the delayed entry into force of the Lisbon Treaty, the Swedish Presidency achieved some notable successes. They include the energy efficiency package and the telecoms package, the creation of a prudential financial supervisory body, agreement on the 2010 budget, particularly as regards financing the economic recovery plan, the Baltic Sea strategy and alignment for this week's Copenhagen climate conference. The Spanish Presidency to begin in 2010 will guide the transition from Nice to Lisbon and will continue the strategy of promoting employment by stimulating and promoting European economies, as well as addressing other major challenges such as financial regulation and climate change. Because of its geographical and historical proximity, Portugal and especially the outermost regions such as Madeira, which are looking forward to seeing how the Spanish Presidency performs, must try to make the most of the opportunities that will surely be generated. The pioneering EU-Morocco Summit, for example, will be an ideal forum for promoting the Euro-African Atlantic Cooperation Area, which will include Madeira, the Azores, the Canaries and neighbouring countries, especially Morocco. I shall put all my efforts into it and will monitor it closely.
Mr President, the decisions made by the summit signal an escalation in the anti-grassroots policy of the European Union and the bourgeois governments and harsh measures against the working class and grassroots sections of society in order to strengthen the profitability and position of European monopolies, both within the framework of the single internal market and in international imperialist competition. The EU strategy for 2020, a deeper version of the Lisbon Strategy, sets as priorities faster capitalist restructurings and the demolition of the workers' remaining wage, labour and social rights. The cornerstone of the EU exit strategy from the capitalist crisis is to impose sweeping changes in social security systems, to increase the retirement age and to drastically cut wages, pensions and social benefits. Deficits and public debt and the procedures for supervising the economies of various Member States, including Greece, are being mobilised in order to ideologically terrorise the workers. This anti-grassroots EU policy also bears the hallmark of the PASOK and New Democracy parties, which continue to support the choices of capital, while shifting the consequences of the crisis on to the workers' shoulders. The Greek Communist Party calls on the working class to organise its counterattack, to condemn the parties of the European one-way street and to participate en masse in the unemployment rally on 17 December being organised by the class forces of the All Workers Militant Front.